DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 5/18/22 is acknowledged.  The traversal is on the ground(s) that there is no search and examination burden to examine all the inventions.  This is not found persuasive because the inventions are independent and distinct (see Requirement for Restriction, 3/18/22).  Applicant’s argues that because claims 17-20 (Group II) “depend from Group I” the search and examination is the same for both inventions.  This is not persuasive because method claims 17-20 (of Group II) do not properly depend on product claims 1-16 (of Group I) due to differing statutory classes.  Also, the Group II (17-20) claims contain further details regarding method steps during manufacture that are not specific to the product so there is a substantial additional burden to search and examine the invention of Group II with the invention of Group I.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/30/20, 4/7/21, 9/14/21, 3/21/22, 4/1/22, 6/8/22, and 6/10/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 10-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (U.S. 2018/0138306 A1; “Jeon”).
Regarding claim 1, Jeon discloses a device comprising: 
A first nitride semiconductor layer (104, Fig. 7B) ([0027], [0041]);
A second nitride semiconductor layer (103, Fig. 7B) disposed on the first nitride semiconductor layer and having a bandgap greater than a bandgap of the first nitride semiconductor layer ([0027], [0041]);
A source (S, Fig. 7B) disposed on the second nitride semiconductor layer ([0027]); 
A drain (D, Fig. 7B) disposed on the second nitride semiconductor layer, wherein the drain viewed in a direction normal to the second nitride semiconductor layer extends longitudinally in an extending direction ([0027]); 
A gate structure (G, Fig. 7B) disposed on the second nitride semiconductor layer and between the source and the drain ([0027]); 
A plurality of first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7A-7B) disposed on the second nitride semiconductor layer and arranged adjacent to the drain along the extending direction ([0062]), wherein profiles of the drain (D, Fig. 7A) and the first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7A) viewed in the direction normal to the second nitride semiconductor layer are overlapped with each other (Fig. 7A); and
A second p-type doped nitride semiconductor compound island (230, Fig. 7B) disposed between the gate structure and the second nitride semiconductor layer ([0062]).
Regarding claims 6-7, Jeon discloses adjacent two of first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7A-7B) are arranged by a spacing in a range from 0.1 µm to 10 µm ([0065]).
Regarding claim 10, Jeon discloses the first (210D-3, Fig. 7B) and second (230, Fig. 7B) p-type doped nitride semiconductor compound islands have the same p- type doped III-V nitride semiconductor material with the same thickness ([0062]-[0063]).
Regarding claim 11, Jeon discloses the drain (D, Fig. 7A-7B) and the first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7A-7B) viewed in the direction normal to the second nitride semiconductor layer (103, Fig. 7B) collectively form a protruding profile away from the drain.
Regarding claim 14, Jeon discloses vertical projections of the drain (D, Fig. 7B) and the first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7B) on the second nitride semiconductor layer (103, Fig. 7B) have edges (e.g., right side of 210D-3 and left side of D, Fig. 7B) coinciding with each other. 
Regarding claim 15, Jeon discloses the first nitride semiconductor layer (104, Fig. 7B) comprises undoped GaN ([0041]), the second nitride semiconductor layer (103, Fig. 7B) comprises AlGaN ([0041]), and the first (210D-3, Fig. 7B) and second (230, Fig. 7B) p-type doped nitride semiconductor compound islands comprise p-GaN ([0062]).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (U.S. 2018/0138306 A1; alternative interpretation; “Jeon 1”).
Regarding claim 1, Jeon 1 discloses a device comprising: 
A first nitride semiconductor layer (104, Fig. 9B) ([0027], [0041]);
A second nitride semiconductor layer (103, Fig. 9B) disposed on the first nitride semiconductor layer and having a bandgap greater than a bandgap of the first nitride semiconductor layer ([0027], [0041]);
A source (S, Fig. 9B) disposed on the second nitride semiconductor layer ([0027]); 
A drain (D, Fig. 9B) disposed on the second nitride semiconductor layer, wherein the drain viewed in a direction normal to the second nitride semiconductor layer extends longitudinally in an extending direction ([0027]); 
A gate structure (G, Fig. 9B) disposed on the second nitride semiconductor layer and between the source and the drain ([0027]); 
A plurality of first p-type doped nitride semiconductor compound islands (220D-3 and 210D-3, Fig. 9B, 11) disposed on the second nitride semiconductor layer and arranged adjacent to the drain along the extending direction ([0062], [0072], [0078]), wherein profiles of the drain (D, Fig. 11) and the first p-type doped nitride semiconductor compound islands (220D-3 and 210D-3, Fig. 9B, 11) viewed in the direction normal to the second nitride semiconductor layer are overlapped with each other (Fig. 11); and
A second p-type doped nitride semiconductor compound island (230, Fig. 9B) disposed between the gate structure and the second nitride semiconductor layer ([0062]).
Regarding claim 2, Jeon 1 discloses the first p-type doped nitride semiconductor compound islands (220D-3 and 210D-3, Fig. 9B, 11) viewed in the direction normal to the second nitride semiconductor layer have curved boundaries ([0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. 2018/0138306 A1; “Jeon”) as applied to claim 1 above, and further in view of Saito et al. (U.S. 2006/0011915 A1; “Saito”).
Regarding claim 3, Jeon discloses a second nitride layer (103, Fig. 7B) but does not disclose a dielectric disposed on the second nitride layer.  However, Saito discloses a dielectric layer (8, Fig. 3) disposed on top of a [second] nitride layer ([0057]).  This has the advantage of providing insulation between the conductive parts of the device to prevent electrical shorting.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Jeon with a dielectric layer, as taught by Saito, so as to prevent electrical shorting.
Examiner notes that since the dielectric layer (8, Fig. 3) in Saito fills a region between the gate (7, Fig. 3) and drain (6, Fig. 3), incorporating such a dielectric layer into Jeon would result in the dielectric layer filling in a portion between the drain (D, Fig. 7B) and the first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7B).
Regarding claim 4, Jeon and Saito disclose each of the first p-type doped nitride semiconductor compound islands (Jeon: 210D-3, Fig. 7B) has a top surface facing away from the second nitride semiconductor layer (Jeon: 103, Fig. 7B) and having a first region covered with the drain (Jeon: D, Fig. 7B), and a second region not covered with the drain.  Yet, Jeon and Saito do not disclose the first region has an area less than that of the second region.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select dimensions such that the first region has an area less than that of the second region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 8-9, Jeon discloses a drain comprising a first portion (D, Fig. 7B) but does not disclose a via and a second drain portion.  However, Saito discloses a via (vertical portion of 10, Fig. 3) connecting a first portion of a drain (6, Fig. 3) to a second portion of a drain (horizontal portion of 10, Fig. 3) ([0057]).  This has the advantage of forming an electrical connection to a field plate which increases the breakdown voltage of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Jeon with a via and a second portion of the drain, as taught by Saito, so as increase the breakdown voltage of the device.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. 2018/0138306 A1; “Jeon 1”) as applied to claim 1 above, and further in view of Saito et al. (U.S. 2006/0011915 A1; “Saito”).
Regarding claim 5, Jeon 1 discloses a second nitride layer (103, Fig. 9B) and that the first p-type doped nitride semiconductor regions (220D-3 and 210D-3, Fig. 9B, 11) have curved boundaries ([0078]; Fig. 11) but does not disclose a dielectric disposed on the second nitride layer.  However, Saito discloses a dielectric layer (8, Fig. 3) disposed on top of a [second] nitride layer ([0057]).  This has the advantage of providing insulation between the conductive parts of the device to prevent electrical shorting.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Jeon with a dielectric layer, as taught by Saito, so as to prevent electrical shorting.  
Examiner notes that since the dielectric layer (8, Fig. 3) in Saito fills a region between the gate (7, Fig. 3) and drain (6, Fig. 3), incorporating such a dielectric layer into Jeon would result in the dielectric layer filling in a portion between the drain (D, Fig. 9B) and the curved boundaries of the first p-type doped nitride semiconductor compound islands (220D-3 and 210D-3, Fig. 9B, 11).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. 2018/0138306 A1; “Jeon”) as applied to claim 1 above, and further in view of LaRoche (U.S. 2019/0237552 A1).
Regarding claim 12, Jeon discloses a drain (D, Fig. 7B) and a gate structure (G, Fig. 7B) but does not disclose contact layers.  However, LaRoche discloses a first contact layer (54a, Fig. 3B) under a drain (54b, Fig. 3B) and a second contact layer (54a, Fig. 3A) under a gate structure (54b, Fig. 3A) ([0037]; [0077]).  The first and second contact layers have the advantage of aiding in adhesion of the drain and gate structures, respectively, and thereby increasing device reliability.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Jeon with first and second contact layers, as taught by LaRoche, so as to increase device reliability.
Examiner notes that since the first contact layer (54a, Fig. 3B) is directly under the drain (54b, Fig. 3B) and the second contact layer (54a, Fig. 3A) is directly under the gate structure (54b, Fig. 3A) in LaRoche, incorporating these features in Jeon would result in the first contact layer between the drain (D, Fig. 7B) and the underlying first p-type dope nitride semiconductor compound islands (210D-3, Fig. 7B) and the second contact layer between the gate (G, Fig. 7B) and the underlying second p-type doped nitride semiconductor compound island (230, Fig. 7B).
Regarding claim 13, LaRoche discloses the contact layers comprise tantalum nitride ([0077]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. 2018/0138306 A1; “Jeon”) as applied to claim 1 above.
Regarding claim 16, Jeon discloses the device (see claim 1 rejection above) implicitly with a breakdown voltage but does not disclose it is at least 20 V.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select conditions such that the breakdown voltage is at least 20V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 11, and 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, and 8-10 of U.S. Patent No. 10,833,159. 
Claim 1 of the instant application corresponds with claims 1, 5, and 10 of the ‘159 patent.
Claim 2 of the instant application corresponds with claims 1, 5, 8, and 10 of the ‘159 patent.
Claim 3 of the instant application corresponds with claims 1, 4-5, and 10 of the ‘159 patent.
Claim 5 of the instant application corresponds with claims 1, 4-5, 8 and 10 of the ‘159 patent.
Claim 7 of the instant application corresponds with claims 1, 5-6, and 10 of the ‘159 patent.
Claim 11 of the instant application corresponds with claim 1-2, 5 and 10 of the ‘159 patent.
Claim 15 of the instant application corresponds with claim 1, 5, and 9-10 of the ‘159 patent.
Claim 16 of the instant application corresponds with claim 1, 5, 10, and 15 of the ‘159 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        6/14/2022